Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-12 and 14-20 have been allowed.
Claims 4 and 13 are cancelled.
All other claims have been cancelled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record is Strayer, USPAP 2017/0057635.  Strayer discloses:
A drone launch system includes a canister defining an internal cavity, and a 
drone positioned within the internal cavity in a stowed state.  The drone is 
configured to be ejected from the canister and transition from the stowed state 
into a deployed state outside of the canister.  A method for launching a drone, 
the method includes positioning the drone in a stowed state in an internal 
cavity of a canister, ejecting the drone from the canister, and transitioning 
the drone into a deployed state after the ejecting operation.

Figure 9 of Strayer discloses:

    PNG
    media_image1.png
    784
    614
    media_image1.png
    Greyscale

Figure 8 of Strayer discloses:


    PNG
    media_image2.png
    822
    618
    media_image2.png
    Greyscale

Figure 5 of Strayer discloses:

    PNG
    media_image3.png
    542
    241
    media_image3.png
    Greyscale

Figure 4 of Strayer discloses:

    PNG
    media_image4.png
    876
    375
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    722
    552
    media_image5.png
    Greyscale




1. (Currently Amended) A system/computer readable medium/method for launching an unmanned aerial vehicle (UAV), the system comprising:
determine whether the acceleration of the UAV satisfies a condition corresponding to threshold acceleration in the launch mode; and
responsive to the determination that the acceleration of the UAV satisfies the condition, turn on a motor of the UAV at full throttle.

The remarks from the applicants dated 11/9/2020 are incorporated herein.
Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHRANG BADII whose telephone number is 571-272-6879.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached at 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 Any response to this action should be mailed to:
		Mail Stop Amendment
        		Commissioner for Patents
       		P.O. Box 1450
        		Alexandria, VA 22313-1450

		or faxed to (571)273-8300
	Hand delivered responses should be brought to 
		United States Patent and Trademark Office
      	 	Customer Service Window

        		401 Dulany Street
        		Alexandria, VA 22314

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 3600 Customer Service Office whose telephone number is (571) 272-3600.     
/Behrang Badii/
Primary Examiner
Art Unit 3667